UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Petitioner-Appellee,

v.                                                                      No. 97-6177

PHILIP A. HOLMAN,
Respondent-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, District Judge.
(CA-96-932-5-BO2)

Submitted: September 23, 1997

Decided: October 14, 1997

Before WILKINS, MICHAEL, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William A. Webb, Federal Public Defender, G. Alan DuBois, Assis-
tant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Barbara D. Kocher, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Philip Holman, a federal prisoner, seeks review of a district court
order adopting the magistrate judge's recommendation to grant the
Government's motion to involuntarily commit him under 18 U.S.C.
§ 4245 (1994), based on a finding that he suffers from a mental dis-
ease or defect for which he is in need of custody for care or treatment
in a suitable facility. There is no dispute that Holman suffers from a
requisite mental disease or defect. Dr. Herbel, Holman's treating psy-
chiatrist, has diagnosed Holman as suffering from a schizoaffective,
bipolar disorder. Dr. Royal, a court-appointed psychiatrist, diagnosed
a manic depressive disorder with paranoia. Holman contends, how-
ever, that the purpose of his involuntary commitment is to forcibly
medicate him, and that involuntary medication is premature in this
case because the record does not demonstrate that his doctors made
any meaningful attempts to persuade him to take his medication vol-
untarily, and because he is not in urgent need of the psychotropic
medications his doctors plan to give him, inasmuch as he is not a dan-
ger to himself or others.

The district court properly grants a § 4245 motion if the Govern-
ment proves by a preponderance of the evidence that the inmate cur-
rently suffers from a mental disease or defect requiring "custody for
care or treatment in a suitable facility." United States v. Baker, 45
F.3d 837, 840 (4th Cir. 1995). The district court's determination of
this issue is one of fact which is reviewed by the appellate court under
a clearly erroneous standard. See United States v. Steil, 916 F.2d 485,
487 (8th Cir. 1990). A finding is clearly erroneous when "the review-
ing court is left with the definite and firm conviction that a mistake
has been committed." Falcouner v. Commissioner, 748 F.2d 890, 895
(4th Cir. 1984).

The record demonstrates that Holman has been transferred several
times between Butner and other federal correctional facilities since

                    2
his incarceration on drug and firearms charges in 1993. Generally,
whenever the symptoms associated with his manic psychosis worsen,
he is referred to Butner. Officials at Butner have permitted Holman
to reside in the general population of the Mental Health Division,
except when symptoms became particularly pronounced and, on two
occasions, when he was involved in physical altercations with other
inmates. On these occasions, he was placed in the seclusion unit.
Among the symptoms Holman has exhibited are: disruptive behavior,
verbal harassment of staff, attempts to pull staff through the food slot
of his cell, excessive fasting (eating no food and drinking only water
for one week), refusing medication, excessive religiosity, paranoia,
assaultive behavior, pressured and tangential speech, episodes of bar-
king like a dog, and beliefs that he is one of the four beasts of the
book of Revelation, Jesus, or "alpha and omega."

Historically, Holman accepted psychotropic medication voluntar-
ily, and his symptoms always improved. In October 1996, however,
after Holman experienced a recurrence of symptoms and his physi-
cian told him that the dosage of his medication would have to be
increased, Holman responded that he would not take the medication,
and accused his physician of racial harassment. His symptoms appar-
ently recurred because he had been spitting out his medication. Fol-
lowing his refusal to take his medication in late October, Holman was
placed in the seclusion unit, and, according to a report submitted by
his psychiatrist and a staff psychologist at Butner, became "increas-
ingly illogical and delusional." The physicians opined that "[b]ased
upon the pattern of his previous psychotic episodes, we anticipate that
his mental status will continue to decompensate without psychotropic
medication."

It is unclear what measures Holman would require of his physi-
cians to attempt to persuade him to take his medication voluntarily.
In any event, however, the statute does not require, as Holman inti-
mates, that the inmate's treating physicians demonstrate that they
have exhausted all reasonable measures to persuade the inmate to take
his medication voluntarily before they may resort to a § 4245 motion.
Moreover, the record belies Holman's contention that forcible medi-
cation was unnecessary because Holman presented no danger to him-
self or others. Holman was involved in two assaults on other inmates,
and engaged in assaultive behavior with hospital staff. Although he

                    3
claimed that his fasting was related to religious worship and a desire
to lose weight for health reasons, his physician opined that his fasting
was excessive, and noted that his loss of twenty pounds was inconsis-
tent with his attempt, within the same general time frame, to gain
weight by lifting weights. While Holman also complains that his
refusal to take his medication is reasonable due to unpleasant side
effects (tremors), the record indicates that he only suffered these
effects while housed at another institution taking a different form of
his medication.

Accordingly, we find that the record amply supports the district
court's determination that Holman suffers from a mental disease for
which he requires custody for care or treatment in a suitable facility.
The district court's order granting the Government's§ 4245 motion
is therefore affirmed. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     4